Case 1:17-cv-06404-BMC-SMG Document 190 Filed 10/09/18 Page 1 of 2 PageID #: 3948




   Brian L. Grossman
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   T: +1-646-912-8462
   F: +1-212-208-2613
   brian.grossman@balestrierefariello.com
   www.balestrierefariello.com
                                                                 October 9, 2018
   VIA ECF
   Honorable Steven M. Gold
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re:      Lawson et al. v. Rubin et al., No. 1:17-cv-06404-BMC
                    Substitute Service of Wes Edens and Loredana Ferriolo

   Dear Judge Gold:

            My Firm represents Plaintiffs in the above-referenced action. I write regarding
   Plaintiffs’ numerous attempts to serve third-party witnesses Wes Edens and Loredana Ferriolo
   and to respectfully request that Plaintiffs be permitted to use substitute service to serve both
   Edens and Ferriolo deposition subpoenas. On Wednesday, October 3, at 4:00 p.m., counsel for
   all parties had a meet and confer call regarding Plaintiffs’ request for substitute service. The call
   lasted approximately ten minutes with attorneys Brian Grossman for Plaintiffs, Niall
   O’Murchadha (and later Doug Grover) for Defendant Powers, and Ed McDonald and Benjamin
   Rose for Defendant Rubin. Defendants did not consent or take a position as to Plaintiffs’ request
   for substitute service of Edens or Ferriolo.

           Plaintiffs respectfully request the Court permit them to serve deposition subpoenas on
   Wes Edens and Loredana Ferriolo pursuant to Rule 45 of the Federal Rules of Civil Procedure,
   by substitute service by (i) leaving a copy of the subpoena at their places of business; (ii)
   attaching a copy of the subpoena to the door of their residence(s); and (iii) mailing a copy of the
   subpoena to their residences by certified mail. Where a party attempts and fails to serve a third-
   party with a deposition subpoena, and the third-party is aware of such attempts, the party may
   serve the third-party via substitute service. JPMorgan Chase Bank, N.A. v. IDW Grp., LLC,
   No. 08 Civ. 9116(PGG), 2009 WL 1313259, at *3 (S.D.N.Y. May 11, 2009); Jade Apparel, Inc.
   v. Steven Schor, Inc., No. 11 Civ. 2955(KNF), 2012 WL 3578593, at *2 (S.D.N.Y. Aug. 15,
   2012). A third-party is aware of a party’s attempt to serve them with a subpoena where a
   process server speaks with a receptionist at their place of work, a resident of their home, or calls
   and asks for the third-party to accept service. Jade Apparel, 2012 WL 3578593, at *2.

          Plaintiffs’ process server attempted to serve Edens on 6 occasions. (Affidavits of Di
   Cong Jiang, Nicholas DiCanio, and Nicholai Granados, Exhibit A at 1–2.) Plaintiffs’ process
   server went to Edens’ company, Fortress Investment Group LLC, on 1 occasion in an attempt to
Case 1:17-cv-06404-BMC-SMG Document 190 Filed 10/09/18 Page 2 of 2 PageID #: 3949




   serve Edens. (Exhibit A at 1.) The receptionist at Fortress informed the process server that
   Edens was not there and that Edens had a different office location (despite Fortress being his
   company), but would not tell the process server the location of that office. (Exhibit A at 1.)
   Edens is aware that Plaintiffs are trying to serve him with a subpoena and has avoided such
   service.

           Plaintiffs’ process server also attempted to serve Ferriolo at her residence on 8
   occasions. (Exhibit A at 3–5.) However, on all such occasions, Ferriolo has either not answered
   the door or has not been home. (Exhibit A at 3–5.) The process server spoke with Ferriolo’s
   doorman to confirm that Ferriolo did in fact live at that address. (Exhibit A at 3–5.) Ferriolo is
   aware that Plaintiffs are attempting to serve her with a subpoena for a deposition and is avoiding
   service.

           Plaintiffs respectfully request the Court permit Plaintiffs to serve both Edens and
   Ferriolo through substitute service by (i) leaving a copy of the subpoena at their places of
   business (where applicable); (ii) attaching a copy of the subpoena to the door of their
   residence(s); and (iii) mailing a copy of the subpoena to their residences by certified mail.

                                                               Respectfully,




                                                               Brian L. Grossman

   cc:    Counsel of record (via ECF)
